Citation Nr: 0904573	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  07-30 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a temporary total disability evaluation, in 
excess of the period from May 5, 2006 to July 1, 2006, in 
relation to surgery requiring convalescence for the service-
connected right ankle, status post compound fracture.


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from March 1976 to 
November 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which granted a temporary evaluation of 100 
percent for surgical or other treatment necessitating 
convalescence, effective May 5, 2006 to July 1, 2006.  A 20 
percent evaluation was assigned thereafter.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran elected on his VA-Form 9 and hearing options 
document to have a Board videoconference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Board 
videoconference hearing at the RO.  After 
a hearing is conducted, or if the veteran 
withdraws his hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




